DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2021 is being considered by the examiner.	

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” in Fig. 1 has been used to designate both a peripheral and series of peripherals and “1302” in Fig. 13 is shown twice.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "111" and "116" have both been used to designate a user device/plurality of user devices in Fig. 1 and reference characters “318” and “324” in Fig. 3 (continued) have both been used to designate outputting an instruction for display on the user device of the user.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “104, 106, and 108” in Fig. 5 for Network 1, Network 2, and Network 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to describe “1108” in Fig. 11A as described in ¶222 of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities: It seems that use of the terms “user” and a plurality of users” are unclear when the claims refer back to the user (the one who is receiving instructions) to other users who are participating in the physical activity. It may be better to use pre-modifiers to distinguish these two groups.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention and thus fails as eligible subject matter. Claim 8 characterizes the invention as a “computer readable storage medium having stored thereon computer readable program instructions”. A broadest reasonable interpretation of this language typically covers forms of non-transitory tangible media and transitory propagating signals per se, which are not patentable under 35 U.S.C. 101. Claims that cover both statutory and non-statutory embodiments under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one skilled in the art, embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. The claim is considered to be broad enough to cover a transitory propagating signal that carries a programmed instruction set. Furthermore, even when the claim is directed to one of the four statutory categories of invention, the claim must not be wholly directed to subject matter encompassing a judicially recognized exception without a particular practical application. In the instant case, in addition to failing to fall within one of the four statutory categories of invention, the claim recites only instructions, i.e. an algorithm that is not limited to a particular practical application. It is suggested to add “non-transitory” to the claim. For the purpose of examination, it is assumed to read “a non-transitory computer readable storage medium.”
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, specifically abstract idea (mental process of outputting a personalized schedule) without significantly more.
Step 1
	The claimed invention in claims 1-20 are directed to statutory subject matter as the claims recite a method, a computer program product, and a system for outputting a personalized schedule.
Step 2A, Prong One
Regarding claims 1, 8, and 15, the recited steps are directed to certain methods of organizing human activity and a mental process of performing concepts in a human mind or by a human using a pen and paper (see MPEP 2106.04(a)(2) subsections (II) and (III)).
Regarding claims 1 and 15, the limitations of “receiving baseline health data, receiving activity-based health data, receiving environmental-based data, outputting an alert, determination that a core body temperature of the user is greater than a predetermined threshold temperature, generate a personalized schedule, instruction of when to start participating in the physical activity, instruction of when to stop participating in the physical activity, and outputting the personalized schedule” and regarding claim 8, the limitations of “receiving, from the user device, an indication of a selection, determine…whether the core body temperature of the user is greater than the predetermined threshold temperature, alert indicates that the core body temperature of the user is greater than the predetermined threshold temperature, and output, by the processor, an instruction” are a process, as drafted, covers performance of the limitation that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, these limitations are nothing more than a trainer/medical professional receiving print outs of the baseline  and activity-based health data and environmental-based data, communicating the alert (using pen/paper) of when mentally it was determined that the core body temperature is greater than a predetermined threshold temperature, evaluating these data for generation of an activity schedule (using pen/paper) that includes instructions of when to start and stop participating in physical activity, and providing the schedule to a user. The limitation of "outputting an alert” can also be interpreted as organizing human activity of managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) since this limitation is nothing more than a trainer/medical professional providing instruction to a user to stop user’s current activity.
Step 2B, Prong Two
	For claims 1, 8, and 15, the judicial exception is not integrated into a practical application. In particular, claim 1 recite “display on the user device” and claims 8 and 15 recite “a processor” and “logic.” The display on a user device is used for outputting personal schedule, which is nothing more than post-solution activity of providing results of carrying out the abstract idea. The one processor and logic are recited at a high-level of generality and amount to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. Claims 1, 8, and 15 additionally recite “a sensor device.” However, the sensor device is required for collecting activity-based health and environmental-based data and is not used for performing any of the steps recited in claims 1, 8, and 15. Even if the sensor device is considered as additional limitation, sensor device worn by the user is recited at a high level of generality and amounts to nothing more than pre-solution activity of data gathering. 
Step 2B
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into
a practical application, the additional elements of “display on the user device” amount to no more than mere post-solution activity of providing results of carrying out the abstract idea as set forth above. Further, the additional imitations of “a processor” and “logic” amount to no more than simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement the abstract idea of outputting a personalized schedule.
Regarding dependent claims 2-7, 9-14, and 16-20, the limitations of claims 1, 8, and 15 further define the limitations already indicated as being directed to the abstract idea.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “about” in claims 4, 10, and 18 are a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The predetermined threshold temperature range has been rendered indefinite by the use of the relative term “about.”

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 5, 8, 11, 15, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Independent claims 1, 8, and 15 require an alert that instructs the user to stop the activity, and claims 5, 11, and 19 broaden the scope of the claim to provide an option to continue the activity. Independent claims should be amended to recite wherein the alert provides an instruction of when the user can stop participating in the physical activity, or other language to that effect: that an instruction is required and not an action of the user. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 10980491 filed on 10/17/2016).
Regarding claims 1, 8, and 15, Jones teaches a method, a computer program product, and a system, comprising: a processor; and logic integrated with and/or executable by the processor (col. 3 and lines 52-59-processing logic), the logic being configured to: receive baseline health data of a user (col. 16 and lines 51-65); receive activity-based health data of the user collected by a sensor device worn by the user while participating in physical activity (col. 17 and lines 9-18); receive environmental-based data of the user collected by the sensor device worn by the user (col. 17 and lines 30-43); output an alert for display on a user device (col. 5 line 47-col. 6 line 8) in response to a determination that a core body temperature of the user (col. 5 and lines 18-19-body temperature sensor (core temperature)) is greater than a predetermined threshold temperature (col. 6 and lines 30-34), wherein the alert instructs the user to stop participating in the physical activity (col. 5 and lines 60-62-recommendation to take a break; col. 14 line 64-col. 15 line 4-measureable quantity (such as temperature)…identify when meeting (or exceeding) certain thresholds that trigger alerts); generate a personalized schedule (col. 18 and lines 32-40-recommendations) for the user to follow while participating in the physical activity (col. 18 and lines 32-40-adjusting effort levels) based on the baseline health data of the user (col. 18 and lines 32-40-physiological parameter), the activity-based health data of the user (col. 18 and lines 32-40-activity parameter) and the environmental-based data of the user (col. 18 and lines 32-40-environmental parameter), wherein the personalized schedule includes at least one instruction of when to start participating in the physical activity (col. 18 and lines 54-56-alert the user through the indicator(s) 1018 to take a specific action at a proper time before a start of a safety event) and at least one instruction of when to stop participating in the physical activity (col. 5 and lines 60-62-recommendation to take a break; col. 14 line 64-col. 15 line 4-measureable quantity (such as temperature)…identify when meeting (or exceeding) certain thresholds that trigger alerts); and output the personalized schedule for display on the user device (col. 5 and lines 40-41-the information shown on the display 140 may include recommendations).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention including a personalized schedule be interpreted as recommendations of Jones because the specification defines the personal schedule to include at least one instruction of when to start participating in the physical activity and at least one instruction of when to stop participating in the physical activity (¶32). The instruction can be interpreted as a recommendation, because the user has the choice of whether or not to follow the instruction.
Regarding claims 2 and 16, Jones teaches a method and a system as recited in claims 1 and 15, wherein the baseline health data is selected from the group of data consisting of: medical history data, anthropometric data, age and biological sex (col. 16 and lines 51-56-age, gender, health status, body weight or mass of the user, and family health history).
Regarding claims 3 and 17, Jones teaches a method and a system as recited in claims 1 and 15, wherein the activity-based health data (col. 18 and lines 32-40-activity parameter) is selected from the group of physiological data consisting of: ambient temperature (col. 5 and line 35-ambient temperature sensor), skin temperature of the user (col. 5 and lines 18-19-body temperature sensor (skin temperature)), a heart rate of the user (col. 5 and line 22-heart rate sensor), an activity type that the user is determined to be engaged in (col. 18 and line 45-type of activity), and a rate of movement of the user (col. 14 and lines 57-59-physiological measurements may also include motion and/or movement of the body), wherein the environmental-based data is selected from the group of environmental data (col. 17 and lines 30-43) consisting of: a geographical location of the user (col. 15 and lines 31-43-GPS), a humidity percentage (col. 5 and line 34-humidity sensor), radiative heat experienced by the user (col. 15 and line 58-heat index), and weather data of a geographical location of the user (col. 5 and line 36-weather sensor).
Regarding claims 4, 10, and 18, Jones teaches a method, a computer program product, and a system as recited in claims 1, 8, and 15 as set forth above, wherein the predetermined threshold temperature (col. 6 and lines 30-34) is in a range of about 37.8 degrees Celsius to about 38.6 degrees Celsius (col. 26 and lines 57-58-skin temperature above a 100-degree temperature in Fahrenheit).
Regarding claims 5, 11, and 19, Jones teaches a method, a computer program product, and a system as recited in claims 1, 8, and 15, the computer readable program instructions configured to cause the processor of the computer system to: output, by the processor, a plurality of selectable user options with the alert (col. 39 and lines 50-51-provide data output options to a user; GUI 2200 in Fig. 22; and col. 38 lines 29-49), wherein a first of the selectable user options corresponds to an option to continue participating in the physical activity for a predetermined period of time despite the alert (col. 5 and lines 60-64-or other recommendations), wherein a second of the selectable user options corresponds to an option to stop participating in the physical activity (col. 5 and lines 60-62-recommendation to take a break). However, Jones does not teach to an option to continue participating in the physical activity for a predetermined period of time despite the alert.
It would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention to have an option to continue participating in the physical activity for a predetermined period of time despite the alert could include a recommendation for the user with an option to continue physical activity, because the current user profile indicates safety risks or physiological performance changes (col. 19 and lines 45-46) and ultimately the choice to continue it is up to the user, despite knowing the risks of dehydration (col. 3 and lines 24-35).
Regarding claims 6, 12, and 20, Jones teaches a method, a computer product, and a system as recited in claims 5, 11, and 19, wherein the computer readable program instructions are configured to cause the processor of the computer system to: in response to receiving, from the user device, an indication of a selection by the user of the first of the selectable user options (col. 39 and lines 50-51-provide data output options to a user; GUI 2200 in Fig. 22; and col. 38 lines 29-49), determine, by the processor, after the predetermined period of time, whether the core body temperature of the user is greater than the predetermined threshold temperature (col. 6 and lines 28-30-determine that an individual’s skin temperature indicates that their body temperature exceeds a body temperature range); and in response to a determination that the core body temperature of the user is greater than the predetermined threshold temperature after the predetermined period of time (col. 14 lines 64-67 and col. 15 lines 1-4): output, by the processor, a second alert to a second user device of a second user, wherein the second alert indicates that the core body temperature of the user is greater than the predetermined threshold temperature (col. 14 lines 64-67 and col. 15 lines 1-4-identify when meeting (or exceeding) certain thresholds that trigger alerts), and output, by the processor, an instruction for display on the user device, wherein the instruction instructs the user to stop participating in the physical activity (col. 5 and lines 60-62-recommendation to take a break; col. 14 line 64-col. 15 line 4-measureable quantity (such as temperature)…identify when meeting (or exceeding) certain thresholds that trigger alerts).
Regarding claims 7 and 14, Jones teaches a method and a computer program product as recited in claims 1 and 8, wherein the computer readable program instructions are configured to cause the processor of the computer system to: generate, by the processor, a physical activity schedule (col. 24 and line 23-user schedule information) that incorporates a plurality of users including the user (col. 17 and line 11-tracked over time for the users), wherein the physical activity schedule includes at least one instruction of when to start participating in the physical activity and at least one instruction of when to stop participating in the physical activity for each of the plurality of users (col. 18 and lines 11-17), wherein each of the instructions of when to start participating in the physical activity is based on baseline health data (col. 17 and lines 11-13-profile data 1030 may also include baselines of physiological parameters for respective users), activity-based health data (col. 18 and line 15-during or after physical activity) and environmental data of a different one of the plurality of users (col. 17 and lines 19-20-combination of the environmental data 1026), wherein each of the instructions of when to stop participating in the physical activity is based on baseline health data, activity-based health data and environmental data of a different one of the plurality of users (col. 18 and lines 19-25).
Regarding claim 9, Jones teaches a computer program product as recited in claim 8, wherein the activity-based health data is collected by the sensor device worn by the user (col. 17 and lines 9-18) while participating in stationary activity (col. 35 and line 29-elliptical; col. 33 and lines 25-30-sitting, sleeping, lying down, etc.).
Regarding claim 13, Jones teaches a computer program product as recited in claim 12, the computer readable program instructions configured to cause the processor of the computer system to: in response to a determination that the core body temperature of the user is not greater than the predetermined threshold temperature after the predetermined period of time (col. 6 and lines 30-31-body temperature is below a temperature range): output, by the processor, a second instruction for display on the user device, wherein the second instruction instructs the user to resume participation in the physical activity (col. 5 and lines 60-64-or other recommendations).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention to include other recommendations to the user (col. 5 and lines 60-64) could include a recommendation for the user to resume participation in the physical activity, because a recommendation to take a break (col. 5 and lines 61-62) indicates that the user will eventually resume participation in the physical activity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6-9, and 14-16 of copending Application No. 17/233/326 in view of Jones (US Patent 10980491). 
Regarding claims 1, 8, and 15, Although the conflicting claims are not identical, they are not patentably distinct from the copending Application because each teach a method, comprising: receiving baseline health data of a user; receiving activity-based health data of a user collected by a sensor device worn by the user while participating in physical activity; receiving environmental-based data of the user and a computer program product, comprising: a computer readable storage medium having stored thereon computer readable program instructions configured to cause a processor of a computer system to: receive, by the processor, baseline health data of a user; receive, by the processor, activity-based health data of a user collected by a sensor device worn by the user while participating in physical activity; receive, by the processor, environmental-based data of the user; generate, by the processor, a personalized heat risk level alert. It would have been apparent to one of ordinary skill in the art that determining the personalized heat risk and displaying it for the user is similar to alerting the user to stop participating in the physical activity based on a certain core body temperature. 
Dependent Claims of the Present Application (17/233262)
Claims of the Reference Application (17/233326)
1. A method, comprising: receiving baseline health data of a user; receiving activity-based health data of the user collected by a sensor device worn by the user while participating in physical activity; receiving environmental-based data of the user collected by the sensor device worn by the user; outputting an alert for display on a user device in response to a determination that a core body temperature of the user is greater than a predetermined threshold temperature, wherein the alert instructs the user to stop participating in the physical activity; generating a personalized schedule for the user to follow while participating in the physical activity based on the baseline health data of the user, the activity-based health data of the user and the environmental-based data of the user, wherein the personalized schedule includes at least one instruction of when to start participating in the physical activity and at least one instruction of when to stop participating in the physical activity; and outputting the personalized schedule for display on the user device.
1. A method, comprising: receiving baseline health data of a user; receiving activity-based health data of a user collected by a sensor device worn by the user while participating in physical activity; receiving environmental-based data of the user; generating a personalized heat risk level alert, wherein the personalized heat risk level alert includes a personalized heat risk level stratification of the user; outputting the personalized heat risk level alert for display on a user device; generating a guided activity plan for the user to participate in for a predetermined amount of time while wearing the sensor device; outputting the guided activity plan for display on the user device; receiving second activity-based health data of the user collected by the sensor device worn by the user while participating in the guided activity plan; generating a heat tolerance alert, wherein the heat tolerance alert includes a personalized heat tolerance stratification of the user that is based on the second activity-based health data of the user and the baseline health data of the user; and outputting the heat tolerance alert for display on the user device.
8. A computer program product, comprising: a computer readable storage medium having stored thereon computer readable program instructions configured to cause a processor of a computer system to: receive, by the processor, baseline health data of a user; receive, by the processor, activity-based health data of the user collected by a sensor device worn by the user while participating in physical activity; receive, by the processor, environmental-based data of the user collected by the sensor device worn by the user; output, by the processor, an alert for display on a user device in response to a determination that a core body temperature of the user is greater than a predetermined threshold temperature, wherein the alert instructs the user to stop participating in the physical activity; generate, by the processor, a personalized schedule for the user to follow while participating in the physical activity based on the baseline health data of the user, the activity-based health data of the user and the environmental- based data of the user, wherein the personalized schedule includes at least one instruction of when to start participating in the physical activity and at least one instruction of when to stop participating in the physical activity; and output, by the processor, the personalized schedule for display on the user device.

9. A computer program product, comprising: a computer readable storage medium having stored thereon computer readable program instructions configured to cause a processor of a computer system to: receive, by the processor, baseline health data of a user; receive, by the processor, activity-based health data of a user collected by a sensor device worn by the user while participating in physical activity; receive, by the processor, environmental-based data of the user; generate, by the processor, a personalized heat risk level alert, wherein the personalized heat risk level alert includes a personalized heat risk level stratification of the user; output, by the processor, the personalized heat risk level alert for display on the user device; generate, by the processor, a guided activity plan for the user to participate in for a predetermined amount of time while wearing the sensor device; output, by the processor, the guided activity plan for display on the user device; receive, by the processor, second activity-based health data of the user collected by the sensor device worn by the user while participating in the guided activity plan; generate, by the processor, a heat tolerance alert, wherein the heat tolerance alert includes a personalized heat tolerance stratification of the user that is based on the second activity-based health data of the user and the baseline health data of the user; and output, by the processor, the heat tolerance alert for display on the user device.
15. A system, comprising: a processor; and logic integrated with and/or executable by the processor, the logic being configured to: receive baseline health data of a user; receive activity-based health data of the user collected by a sensor device worn by the user while participating in physical activity; receive environmental-based data of the user collected by the sensor device worn by the user; output an alert for display on a user device in response to a determination that a core body temperature of the user is greater than a predetermined threshold temperature, wherein the alert instructs the user to stop participating in the physical activity; generate a personalized schedule for the user to follow while participating in the physical activity based on the baseline health data of the user, the activity- based health data of the user and the environmental-based data of the user, wherein the personalized schedule includes at least one instruction of when to start participating in the physical activity and at least one instruction of when to stop participating in the physical activity; and output the personalized schedule for display on the user device.
1. A method, comprising: receiving baseline health data of a user; receiving activity-based health data of a user collected by a sensor device worn by the user while participating in physical activity; receiving environmental-based data of the user; generating a personalized heat risk level alert, wherein the personalized heat risk level alert includes a personalized heat risk level stratification of the user; outputting the personalized heat risk level alert for display on a user device; generating a guided activity plan for the user to participate in for a predetermined amount of time while wearing the sensor device; outputting the guided activity plan for display on the user device; receiving second activity-based health data of the user collected by the sensor device worn by the user while participating in the guided activity plan; generating a heat tolerance alert, wherein the heat tolerance alert includes a personalized heat tolerance stratification of the user that is based on the second activity-based health data of the user and the baseline health data of the user; and outputting the heat tolerance alert for display on the user device.


However, the copending Application fails to teach a determination that a core body temperature of the user is greater than a predetermined threshold, wherein the alert instructs the user to stop participating in the physical activity, and generating a personalized schedule. 
Jones teaches instant claims by teaching methods, systems, and devices for monitoring and determining a hydration condition of an individual (col. 3 and lines 38-39). Jones further teaches how monitoring a user's hydration condition can detect early stages of dehydration and alert the user or third party to respond to a change in the user's hydration condition (col. 4 and lines 11-15).
Jones teaches outputting an alert for display on a user device (col. 5 line 47-col. 6 line 8) in response to a determination that a core body temperature of the user (col. 5 and lines 18-19-body temperature sensor (core temperature)) is greater than a predetermined threshold temperature (col. 6 and lines 30-34), wherein the alert instructs the user to stop participating in the physical activity (col. 5 and lines 60-62-recommendation to take a break; col. 14 line 64-col. 15 line 4-measureable quantity (such as temperature)…identify when meeting (or exceeding) certain thresholds that trigger alerts); generate a personalized schedule (col. 18 and lines 32-40-recommendations) for the user to follow while participating in the physical activity (col. 18 and lines 32-40-adjusting effort levels) based on the baseline health data of the user (col. 18 and lines 32-40-physiological parameter), the activity-based health data of the user (col. 18 and lines 32-40-activity parameter) and the environmental-based data of the user (col. 18 and lines 32-40-environmental parameter), wherein the personalized schedule includes at least one instruction of when to start participating in the physical activity (col. 18 and lines 54-56-alert the user through the indicator(s) 1018 to take a specific action at a proper time before a start of a safety event) and at least one instruction of when to stop participating in the physical activity (col. 5 and lines 60-62-recommendation to take a break; col. 14 line 64-col. 15 line 4-measureable quantity (such as temperature)…identify when meeting (or exceeding) certain thresholds that trigger alerts); and output the personalized schedule for display on the user device (col. 5 and lines 40-41-the information shown on the display 140 may include recommendations).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include a determination that a core body temperature of the user is greater than a predetermined threshold, wherein the alert instructs the user to stop participating in the physical activity, and generating a personalized schedule because a personalized schedule can be interpreted as recommendations of Jones because the specification defines the personal schedule to include at least one instruction of when to start participating in the physical activity and at least one instruction of when to stop participating in the physical activity (¶32). The instruction can be interpreted as a recommendation, because the user has the choice of whether or not to follow the instruction. It would be obvious to alert the user when the core body temperature exceeds the threshold in order to prevent heat related illnesses due to dehydration (Jones, col. 3 and lines 24-36).
Regarding claims 2 and 16, 
Dependent Claims of the Present Application (17/233262)
Claims of the Reference Application (17/233326)
2. A method as recited in claim 1, wherein the baseline health data is selected from the group of data consisting of: medical history data, anthropometric data, age and biological sex.

6. A method as recited in claim 1, wherein the second activity-based health data of the user is selected from the group of data consisting of: skin temperature, motion, step rate, heart rate, and skin humidity, wherein the baseline health data of the user is selected from the group of data consisting of: age, weight, height, and sex.
16. A system as recited in claim 15, wherein the baseline health data is selected from the group of data consisting of: medical history data, anthropometric data, age and biological sex.

14. A computer program product as recited in claim 9, wherein the second activity- based health data of the user is selected from the group of data consisting of: skin temperature, motion, step rate, heart rate, and skin humidity, wherein the baseline health data of the user is selected from the group of data consisting of: age, weight, height, and sex.


Regarding claims 3 and 17, 
Dependent Claims of the Present Application (17/233262)
Claims of the Reference Application (17/233326)
3. A method as recited in claim 1, wherein the activity-based health data is selected from the group of physiological data consisting of: ambient temperature, ambient humidity, skin temperature of the user, skin humidity of the user measured by the sensor device, a perspiration rate of the user, a heart rate of the user, an activity type that the user is determined to be engaged in, and a rate of movement of the user, wherein the environmental-based data is selected from the group of environmental data consisting of: a geographical location of the user, a humidity percentage, a microclimate temperature and relative humidity, radiative heat experienced by the user, and weather data of a geographical location of the user.
6. A method as recited in claim 1, wherein the second activity-based health data of the user is selected from the group of data consisting of: skin temperature, motion, step rate, heart rate, and skin humidity, wherein the baseline health data of the user is selected from the group of data consisting of: age, weight, height, and sex.

17. A system as recited in claim 15, wherein the activity-based health data is selected from the group of physiological data consisting of: ambient temperature, ambient humidity, skin temperature of the user, skin humidity of the user measured by the sensor device, a perspiration rate of the user, a heart rate of the user, an activity type that the user is determined to be engaged in, and a rate of movement of the user, wherein the environmental-based data is selected from the group of environmental data consisting of: a geographical location of the user, a humidity percentage, a microclimate temperature and relative humidity, radiative heat experienced by the user, and weather data of a geographical location of the user.
14. A computer program product as recited in claim 9, wherein the second activity- based health data of the user is selected from the group of data consisting of: skin temperature, motion, step rate, heart rate, and skin humidity, wherein the baseline health data of the user is selected from the group of data consisting of: age, weight, height, and sex.



However, the copending Application fails to teach what the environmental-based data is. 
Jones teaches the environmental-based data being a geographical location of the user (col. 15 and lines 31-43-GPS), a humidity percentage (col. 5 and line 34-humidity sensor), radiative heat experienced by the user (col. 15 and line 58-heat index), and weather data of a geographical location of the user (col. 5 and line 36-weather sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include a geographical location, a humidity, radiative heat experienced by the user, and weather data as taught by Jones in the claimed invention of the copending Application in order to provide safety information related to environmental condition to the user (Jones, col. 5, line 67-col. , line 2).
Regarding claims 4, 10, and 18, the copending Application fails to teach wherein the predetermined threshold temperature is in a range of about 37.8 degrees Celsius to about 38.6 degrees Celsius. Jones teaches a method, a computer program product, and a system as recited in claims 1, 8, and 15 as set forth above, wherein the predetermined threshold temperature (col. 6 and lines 30-34) is in a range of about 37.8 degrees Celsius to about 38.6 degrees Celsius (col. 26 and lines 57-58-skin temperature above a 100-degree temperature in Fahrenheit).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include wherein the predetermined threshold temperature is in a range of about 37.8 degrees Celsius to about 38.6 degrees Celsius of Jones of the copending Application in order to recommend the user to take a break (Jones, col. 5 and lines 60-62-recommendation to take a break; col. 14 line 64-col. 15 line 4-measureable quantity (such as temperature)…identify when meeting (or exceeding) certain thresholds that trigger alerts).
Regarding claims 5, 11, and 19,
Dependent Claims of the Present Application (17/233262)
Claims of the Reference Application (17/233326)
5. A method as recited in claim 1, comprising: outputting a plurality of selectable user options with the alert, wherein a first of the selectable user options corresponds to an option to continue participating in the physical activity for a predetermined period of time despite the alert, wherein a second of the selectable user options corresponds to an option to stop participating in the physical activity.

7. A method as recited in claim 1, comprising: outputting the heat tolerance alert to a second user device; and outputting a plurality of selectable user options to the second user device with the heat tolerance alert, wherein a first of the selectable user options corresponds to a first assignment of participating in the physical activity, wherein a second of the selectable user options corresponds to a second assignment of participating in the physical activity, wherein the first assignment is relatively more physically rigorous than the second assignment.
11. A computer program product as recited in claim 8, the computer readable program instructions configured to cause the processor of the computer system to: output, by the processor, a plurality of selectable user options with the alert, wherein a first of the selectable user options corresponds to an option to continue participating in the physical activity for a predetermined period of time despite the alert, wherein a second of the selectable user options corresponds to an option to stop participating in the physical activity.

15. A computer program product as recited in claim 9, the computer readable program instructions configured to cause the processor of the computer system to: output, by the processor, the heat tolerance alert to a second user device; and output, by the processor, a plurality of selectable user options with the heat tolerance alert, wherein a first of the selectable user options corresponds to a first assignment of participating in the physical activity, wherein a second of the selectable user options corresponds to a second assignment of participating in the physical activity, wherein the first assignment is relatively more physically rigorous than the second assignment.
19. A system as recited in claim 15, the logic being configured to: output a plurality of selectable user options with the alert, wherein a first of the selectable user options corresponds to an option to continue participating in the physical activity for a predetermined period of time despite the alert, wherein a second of the selectable user options corresponds to an option to stop participating in the physical activity.

15. A computer program product as recited in claim 9, the computer readable program instructions configured to cause the processor of the computer system to: output, by the processor, the heat tolerance alert to a second user device; and output, by the processor, a plurality of selectable user options with the heat tolerance alert, wherein a first of the selectable user options corresponds to a first assignment of participating in the physical activity, wherein a second of the selectable user options corresponds to a second assignment of participating in the physical activity, wherein the first assignment is relatively more physically rigorous than the second assignment.


Regarding claims 6, 12, and 20,
Dependent Claims of the Present Application (17/233262)
Claims of the Reference Application (17/233326)
6. A method as recited in claim 5, comprising: in response to receiving, from the user device, an indication of a selection by the user of the first of the selectable user options, determining, after the predetermined period of time, whether the core body temperature of the user is greater than the predetermined threshold temperature; and in response to a determination that the core body temperature of the user is greater than the predetermined threshold temperature after the predetermined period of time: outputting a second alert to a second user device of a second user, wherein the second alert indicates that the core body temperature of the user is greater than the predetermined threshold temperature, and outputting an instruction for display on the user device, wherein the instruction instructs the user to stop participating in the physical activity.
8. A method as recited in claim 7, comprising: in response to receiving, from the second user device, an indication of a selection of one of the selectable user options, generating a personalized schedule for the user to follow while participating in the physical activity, wherein a relative rigorousness of the generated personalized schedule is based on the indicated selection of the one of the selectable user options; and outputting the personalized schedule for display on the user device.

12. A computer program product as recited in claim 11, the computer readable program instructions configured to cause the processor of the computer system to: in response to receiving, from the user device, an indication of a selection by the user of the first of the selectable user options, determine, by the processor, after the predetermined period of time, whether the core body temperature of the user is greater than the predetermined threshold temperature; and in response to a determination that the core body temperature of the user is greater than the predetermined threshold temperature after the predetermined period of time: output, by the processor, a second alert to a second user device of a second user, wherein the second alert indicates that the core body temperature of the user is greater than the predetermined threshold temperature, and output, by the processor, an instruction for display on the user device, wherein the instruction instructs the user to stop participating in the physical activity.
15. A computer program product as recited in claim 9, the computer readable program instructions configured to cause the processor of the computer system to: output, by the processor, the heat tolerance alert to a second user device; and output, by the processor, a plurality of selectable user options with the heat tolerance alert, wherein a first of the selectable user options corresponds to a first assignment of participating in the physical activity, wherein a second of the selectable user options corresponds to a second assignment of participating in the physical activity, wherein the first assignment is relatively more physically rigorous than the second assignment.

20. A system as recited in claim 19, the logic being configured to: in response to receiving, from the user device, an indication of a selection by the user of the first of the selectable user options, determine, after the predetermined period of time, whether the core body temperature of the user is greater than the predetermined threshold temperature; and in response to a determination that the core body temperature of the user is greater than the predetermined threshold temperature after the predetermined period of time: output a second alert to a second user device of a second user, wherein the second alert indicates that the core body temperature of the user is greater than the predetermined threshold temperature, and output an instruction for display on the user device, wherein the instruction instructs the user to stop participating in the physical activity.
16. A computer program product as recited in claim 15, the computer readable program instructions configured to cause the processor of the computer system to: in response to receiving, from the second user device, an indication of a selection of one of the selectable user options, generate, by the processor, a personalized schedule for the user to follow while participating in the physical activity, wherein a relative rigorousness of the generated personalized schedule is based on the indicated selection of the one of the selectable user options; and output, by the processor, the personalized schedule for display on the user device.



Regarding claims 7 and 14, the copending Application fails to teach a determination that a core body temperature of the user is greater than a predetermined threshold, wherein the alert instructs the user to stop participating in the physical activity, and generating a personalized schedule. 
Jones teaches a method and a computer program product as recited in claims 1 and 8, a physical activity schedule (col. 24 and line 23-user schedule information) that incorporates a plurality of users including the user (col. 17 and line 11-tracked over time for the users), wherein the physical activity schedule includes at least one instruction of when to start participating in the physical activity and at least one instruction of when to stop participating in the physical activity for each of the plurality of users (col. 18 and lines 11-17), wherein each of the instructions of when to start participating in the physical activity is based on baseline health data (col. 17 and lines 11-13-profile data 1030 may also include baselines of physiological parameters for respective users), activity-based health data (col. 18 and line 15-during or after physical activity) and environmental data of a different one of the plurality of users (col. 17 and lines 19-20-combination of the environmental data 1026), wherein each of the instructions of when to stop participating in the physical activity is based on baseline health data, activity-based health data and environmental data of a different one of the plurality of users (col. 18 and lines 19-25).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include a determination that a core body temperature of the user is greater than a predetermined threshold, wherein the alert instructs the user to stop participating in the physical activity, and generating a personalized schedule because a personalized schedule can be interpreted as recommendations of Jones because the specification defines the personal schedule to include at least one instruction of when to start participating in the physical activity and at least one instruction of when to stop participating in the physical activity (¶32). The instruction can be interpreted as a recommendation, because the user has the choice of whether or not to follow the instruction. It would be obvious to alert the user when the core body temperature exceeds the threshold in order to prevent heat related illnesses due to dehydration (Jones, col. 3 and lines 24-36).
Regarding claim 9, 
Dependent Claims of the Present Application (17/233262)
Claims of the Reference Application (17/233326)
9. A computer program product as recited in claim 8, wherein the activity-based health data is collected by the sensor device worn by the user while participating in stationary activity.

9. A computer program product, comprising: a computer readable storage medium having stored thereon computer readable program instructions configured to cause a processor of a computer system to: receive, by the processor, baseline health data of a user; receive, by the processor, activity-based health data of a user collected by a sensor device worn by the user while participating in physical activity;     


Regarding claim 13, the copending Application fails to teach a determination that a core body temperature of the user is not greater than a predetermined threshold, wherein the alert instructs the user to resume participating in the physical activity.
However, Jones teaches a computer program product as recited in claim 12, the computer readable program instructions configured to cause the processor of the computer system to: in response to a determination that the core body temperature of the user is not greater than the predetermined threshold temperature after the predetermined period of time (col. 6 and lines 30-31-body temperature is below a temperature range): output, by the processor, a second instruction for display on the user device, wherein the second instruction instructs the user to resume participation in the physical activity (col. 5 and lines 60-64-or other recommendations).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention to include other recommendations to the user (col. 5 and lines 60-64) could include a recommendation for the user to resume participation in the physical activity, because a recommendation to take a break (col. 5 and lines 61-62) indicates that the user will eventually resume participation in the physical activity.
	This is a provisional obviousness-type nonstatutory double patenting rejection.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA N HODGE whose telephone number is (571)272-7101. The examiner can normally be reached M-F: 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.N.H./Examiner, Art Unit 3792        

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792